DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-23, 25-27, and 31 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 30 October 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement directed to the various methods of Groups I and III is withdrawn.  Claims 1-3, 5-7, 11-13, and 15-17, directed to methods of isolating extracellular vesicles are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-7, 11-13, 15-17, 21-23, 25-27, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 24 into claim 21 renders the claim allowable over the prior art.  The method variations of amended claims 1 and 11 include the same combination of elements (albeit in a slightly different order) and therefore are also allowable.
The additional patent reference cited by applicant on the IDS filed 9 February 2021 (US 2004/0185545) was considered in an alternate form as the patent US 7,354,750 cited on the PTO-892 mailed with the Non-Final Rejection.  The claimed invention differs from this reference for the reasons stated in the Non-Final Rejection at item 15.  Additionally, while the reference does disclose examples which purportedly capture membrane vesicles using 3-aminopropyl magnetic silica particles (e.g. Example 7, [0129]-[0131]), the reference appears to be targeting proteins contained within the vesicles, rather than the vesicles themselves.  For example, at [0131], the reference indicates that a reaction mixture (containing membrane vesicles) is combined with the stationary phase and mixed with SDS buffer.  SDS buffer is widely known in the art to solubilize lipid membranes for cell lysis or protein extraction (see e.g. Juan-Colás et al., “The mechanism of vesicle solubilization by the detergent sodium dodecyl sulfate”).  This reaction is further suggested by the reference, which goes on to state that proteins are eluted from the stationary phase, and not membrane vesicles.  Therefore, the reference does not read on the invention of claims 1, 11, or 21, which require elution of metal-bound extracellular vesicles from the stationary phase.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777